 Case 2:19-cv-13465-LJM-CI ECF No. 27, PageID.132 Filed 08/02/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LANCE TAYLOR,

      Plaintiff,                             Case No. 2:19-cv-13465-LJM-CI
                                             Honorable Laurie J. Michelson
v.                                           Magistrate Judge Curtis Ivy, Jr

PAT WARREN,
A. GREASON, and
WILLIAMS,

      Defendants.


     ORDER ADOPTING REPORT AND RECOMMENDATION [26] AND
            DISMISSING COMPLAINT WITH PREJUDICE


      In the summer of 2019, while incarcerated at the Macomb Correctional

Facility, Lance Taylor alleges he experienced high temperatures in his segregation

cell. Taylor says he reported the high temperatures to Warden Pat Warren,

Assistant Deputy Warden A. Greason, and Resident Unit Manager Williams, but

each did nothing to fix the issue. Taylor thus sued Warren, Greason, and Williams

for how they handled the alleged high heat and lack of ventilation in his cell.

      In January 2021, this Court referred all pretrial matters in this case to

Magistrate Judge Curtis Ivy, Jr. (ECF No. 17.) After a court order that had been

mailed to Taylor was “return[ed] to sender” (ECF No. 24, PageID.121), Magistrate

Judge Ivy issued a show cause order to Taylor (ECF No. 25). Magistrate Judge Ivy

explained that at that outset of this case, Taylor had been notified that the failure

to keep a current address on file with the court could result in dismissal of his case.
 Case 2:19-cv-13465-LJM-CI ECF No. 27, PageID.133 Filed 08/02/21 Page 2 of 3




(ECF No. 25, PageID.122; see also ECF No. 4.) Taylor never responded to

Magistrate Judge Ivy’s show cause order, and so on June 23, 2021, he recommended

that this Court dismiss Taylor’s complaint with prejudice. (ECF No. 26,

PageID.129.)

      At the conclusion of his June 23, 2021 Report and Recommendation,

Magistrate Judge Ivy notified the parties that they were required to file any

objections within fourteen days of service, as provided in Federal Rule of Civil

Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and that

“[f]ailure to file specific objections constitutes a waiver of any further right of

appeal.” (ECF No. 26, PageID.130.) Even though Taylor received three extra days to

file objections under Federal Rule of Civil Procedure 6 and additionally benefits

from the prison-mailbox rule, over five weeks have passed, and no objections have

been filed.

      The Court finds that the parties’ failure to object is a procedural default,

waiving review of the Magistrate Judge’s findings by this Court. In United States v.

Walters, 638 F.2d 947, 949–50 (6th Cir. 1981), the Sixth Circuit established a rule of

procedural default, holding that “a party shall file objections with the district court

or else waive right to appeal.” And in Thomas v. Arn, 474 U.S. 140, 144 (1985), the

Supreme Court explained that the Sixth Circuit’s waiver-of-appellate-review rule

rested on the assumption “that the failure to object may constitute a procedural

default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D.



                                          2
 Case 2:19-cv-13465-LJM-CI ECF No. 27, PageID.134 Filed 08/02/21 Page 3 of 3




Mich. Apr. 16, 2012) (“The Court is not obligated to review the portions of the report

to which no objection was made.” (citing Thomas, 474 U.S. at 149–52)). The Court

further held that this rule violates neither the Federal Magistrates Act nor the

Federal Constitution.

      The Court therefore finds that the parties have waived further review of the

Magistrate Judge’s Report and accepts his recommended disposition. (ECF No. 26,

PageID.129.) The Court thus dismisses Taylor’s complaint with prejudice.

      SO ORDERED.

      Dated: August 2, 2021


                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE




                                          3
